Citation Nr: 1020630	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-37 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

In November 2009, the Veteran and his spouse testified during 
a Board hearing before the undersigned Acting Veterans Law 
Judge at the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In June 1995, the Board denied service connection for 
hearing loss and tinnitus; the Veteran did not appeal this 
decision and it is final. 

2.  The evidence associated with the claims file since the 
Board's June 1995 denial relates to an unestablished fact 
necessary to substantiate the claims for service connection 
for bilateral hearing loss and tinnitus and raises a 
reasonable possibility of substantiating each claim.

3.  Resolving all doubt in the Veteran's favor, bilateral 
hearing loss is likely related to service.

4.  Resolving all doubt in the Veteran's favor, tinnitus is 
likely related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1995 decision 
wherein the Board denied the Veteran's claims for service 
connection for hearing loss and tinnitus is new and material 
and the Veteran's claims for those benefits are reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009).  

2.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (Court).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of this petition to reopen claims for service 
connection for bilateral hearing loss and tinnitus, and to 
resolve the merits of the service connection claims at 
present without detriment to the due process rights of the 
Veteran.

New and Material Evidence

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  The RO previously considered and denied 
service connection claims for hearing loss and tinnitus in an 
October 1992 rating decision.  The Veteran perfected his 
appeal of this decision and the Board subsequently denied 
these claims in a June 1995 decision.  The Veteran did not 
appeal the June 1995 Board decision and, therefore, it is 
final.  38 C.F.R. § 20.1100 (2009).  As such, the Veteran's 
claims may be reopened only if new and material evidence has 
been secured or presented since the last final rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  38 
U.S.C.A. § 7103(a); 38 C.F.R. § 3.156.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the Board will undertake a de novo review of the new and 
material evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The claims for service connection for hearing loss and 
tinnitus were initially denied in the June 1995 Board 
decision because there was no evidence either was incurred in 
service and there was no evidence of a nexus or relationship 
between current hearing loss or tinnitus and his period of 
active service.  At the time of the June 1995 Board decision 
the evidence of record consisted of service treatment 
records, private medical records dated from January 1955 to 
August 1992, a private opinion letter from Dr. J.W.B. dated 
in July 1966, the report of an August 1992 VA examination, 
the transcript of a February 1993 RO hearing, copies of seven 
lay statements from the Veteran's co-workers or associates, 
and written statements from the Veteran and his 
representative.  

Evidence associated with the claims file after the June 1995 
Board decision includes reports of a VA examination in July 
2008 and a VA medical opinion in October 2008, VA treatment 
records dated from October 2001 to April 2008, information 
from the Internet on certain service medals, correspondence 
from Dr. C.R.K. dated in July 2006 to the effect that 
recurrent ear infections while the Veteran was stationed in 
Korea caused a permanent hearing impairment, correspondence 
from Dr. P.R.N. dated in November 2006 to the effect that the 
Veteran had a remarkable history of military noise exposure 
and ear infections that by his history led to a noticeably 
increased hearing loss at the time, a transcript of the 
Veteran's November 2009 Board hearing, and written statements 
from the Veteran and his representative.

The evidence submitted subsequent to the June 1995 Board 
decision is new, in that it was not previously of record, and 
is also material.  As noted above, the claims were initially 
denied as there was no evidence of either hearing loss or 
tinnitus during service or of a nexus between service and any 
current hearing loss or tinnitus disability.  Subsequent to 
the final June 1995 decision, the Veteran testified during 
his November 2009 Board hearing about the development of both 
hearing loss and tinnitus while on active duty, and the July 
2006 correspondence of Dr. C.R.K. and the November 2006 
correspondence of Dr. P.R.N. provided medical opinions 
relating the Veteran's current bilateral hearing loss to his 
period of active service.  Presumed credible, the additional 
evidence received since the June 1995 Board decision reflects 
both claimed disorders were incurred during service and that 
there is a nexus or relationship between the Veteran's 
current hearing loss and his period of active service.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that 
"the question of what constitutes material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied").

Therefore, the evidence submitted since the final June 1995 
Board decision relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating each claim.  Accordingly, the Board finds 
that the claims for service connection for bilateral hearing 
loss and tinnitus are reopened.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].  The Federal Circuit has held that a 
Veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The determination of whether a Veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss related 
to his infections and fevers in service and service 
connection for tinnitus based on his exposure to noise in 
service.  Specifically, the Veteran testified during his 
Board hearing that he did not think his hearing loss 
disability was related to noise in service but to infections 
and fevers while his tinnitus might be due to his duty as a 
machine gunner.  

The Veteran's reports of separation noted that he served with 
the 3362nd Engineer Base Surveying Company in Korea for a 
period of six months as a member of a field survey unit.  His 
DD Form 214 also noted that the Veteran was qualified as a 
sharpshooter.  

Service treatment records are incomplete, presumably because 
of a fire at the National Personnel Records Center in St. 
Louis in the 1970s, but existing record fail to note any 
complaints of hearing loss or tinnitus during the Veteran's 
period of active service.  His November 1946 discharge 
examination does not include any readings or measurements 
from a service audiogram, but do show that he registered a 
normal 15/15 on the whisper test for both ears.

Private medical records dated between January 1955 and 
February 1966 reflect that the Veteran was treated for 
complaints, which included a sore throat, dizzy spells, and 
"roaring in the head."  In January 1955, the Veteran was 
reported to have infected tympanic membranes, especially on 
the left.  In February 1961, his tympanic drums were found to 
be retracted.  It was noted in February 1966 that the Veteran 
was to be seen by a hearing specialist for high tone hearing 
loss.

In a July 1966 statement, Dr. J.W.B. reported that the 
Veteran had been seen over the past few years for hearing 
loss.  A medical history indicated that there had been no ear 
infection, dizziness, tinnitus, or a history of noise trauma.  
An examination of the ear, nose and throat was normal.  A 
hearing test was noted as showing an inner ear type of loss 
with sloping out of the normal range in higher pitches.  Dr. 
J.W.B. related that the Veteran's type of hearing loss showed 
the typical curve of presbyacusis, but that occasionally 
those changes would show at an earlier age.  Dr. J.W.B. 
indicated no cause for the Veteran's hearing loss, and only 
hoped that the Veteran's condition would not progress too 
rapidly.  He advised that the Veteran be tested again in a 
couple of years, but no medicine or surgery was recommended.

A November 1979 private medical record reflects that the 
Veteran was treated for complaints of a sore throat, 
dizziness, and cold symptoms with a temperature of 99 
degrees.  Acute bilateral otitis media and serous 
labyrinthitis were indicated.  

A private audiogram dated in July 1986 appears in graphical 
form without numerical translation, but it clearly disclosed 
bilateral hearing loss.

Private medical records dated between February 1990 and 
August 1992 reflect that the Veteran received treatment for a 
perforated left tympanic membrane, which was diagnosed as 
healed in July 1990.  In August 1992, the Veteran was seen 
complaining that both ears were plugged with wax.  His ears 
were cleared and hearing aids were recommended.

During a VA audiological examination in August 1992, the 
Veteran complained of diminished hearing bilaterally and 
problems with all sounds, especially if background noises 
were present, and intermittent high pitched tinnitus.  He 
related that his hearing problems began in service.  He also 
reported that he was around rifle and machine gun fire while 
in service.  The Veteran indicated that he underwent a tube 
insertion in both tympanic membranes in 1986 by a private 
physician.  He noted that he had worn a hearing aid in the 
past, but stated that he quit wearing it due to background 
amplification noises.  The Veteran reported that he currently 
worked in a furniture factory and that he wore ear plugs.  
Physical examination was unremarkable.  Diagnosis was hearing 
loss with tinnitus.  

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
65
80
90
LEFT
        
45
55
70
80
95

Speech recognition scores on the Maryland CNC Word List were 
52 percent in the right ear and 38 percent in the left ear.  
The examiner diagnosed a slight to mild sensorineural hearing 
loss for the right ear through the 500 Hertz frequency and a 
moderate sloping to profound sensorineural hearing loss 
thereafter with no measurable hearing beyond 4000 Hz and mild 
sloping to profound sensorineural hearing loss for the left 
ear with no measureable hearing at the 8000 Hz frequency.

In February 1993, the Veteran testified at a personal hearing 
at the RO.  He said that he first noticed a problem with his 
hearing following treatment in service for an ear and throat 
infection.  The Veteran testified that he received no further 
treatment for ear problems while on active duty.  He also 
indicated that he was also exposed to some machine gun and 
artillery fire in service.  The Veteran further stated that 
he first noticed ringing in his ears shortly after service, 
and that he was seen by a local doctor within a year or two 
after service.  He testified that this elderly doctor told 
him a lot of people have ringing in the ears so he just 
forgot about it.  He said that he has continued to have ear 
infections, for which he has been treated with injections.  
He stated that his first post-service hearing test was given 
in the 1960s.  The Veteran's wife testified that she met her 
husband in 1952 and that he was always "hard of hearing."  
She also testified that the Veteran's hearing has gotten 
worse.

In February 1993, the Veteran submitted lay statements from 
several co-workers and acquaintances who reported that he had 
hearing loss in 1947 and 1948 after his discharge from the 
Army.

In his July 2006 correspondence, Dr. C.R.K. noted that the 
Veteran had been a patient of his private clinic for years.  
He wrote that the Veteran had gradually worsening hearing 
loss which began in 1945 when he contracted an ear infection 
while serving in Japan that subsequently required 
hospitalization in Tokyo in 1946.  Recurrent ear infections 
later that year in Korea left the Veteran with permanent 
hearing impairment.  Ever since service, Dr. C.R.K. wrote, 
the Veteran had difficulty hearing which had gradually become 
grown worse to the point he was almost deaf.

In his November 2006 correspondence, Dr. P.R.N. wrote that 
the Veteran's hearing loss had progressed to the point where 
he had great difficulty even wearing hearing aids, which VA 
had supplied approximately five years before.  He also wrote 
that the Veteran had a history remarkable for very 
significant noise exposure when he was in military service 
and also had recurrent ear infections which, by his history, 
led to noticeably increased hearing loss at that time.  

The Veteran underwent a VA examination in July 2008.  He 
complained of functional hearing difficulties.  The examiner 
also noted that private medical records from Dr. C.C., a 
noted Arkansas ear, nose and throat specialist, had been 
archived and might still be available.  The Veteran told the 
examiner that he had been treated by Dr. C.C. since 1982, 
apparently both in private practice and when Dr. C.C. later 
provided care at a VA facility.  Post-service occupations 
were listed as logging, truck driving, farming, and furniture 
factory work.  The factory work began in 1958 and first 
involved operation of a wood boring or drilling machine 
before the Veteran became a foreman five or six years later.  
The company began occupational hearing tests in the 1970s, 
when the Veteran was notified of hearing loss, and hearing 
protection was mandatory.  The Veteran also reported a 
history of deer and squirrel hunting, use of a chain saw 
occasionally for yard work, and use of a brush hog 
occasionally on his 40-acre farm.  

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
75
80
105
LEFT
        
70
65
85
85
105+

Speech recognition scores on the Maryland CNC Word List were 
68 percent in the right ear and 58 percent in the left ear.  
The examiner diagnosed moderately severe to profound 
sensorineural hearing loss for the right ear and severe to 
profound sensorineural hearing loss for the left ear.  He 
also diagnosed recurrent tinnitus, which the Veteran reported 
was heard for 30 to 40 minutes.  He also told the examiner 
onset of tinnitus was during service in 1946.  

In October 2008, the VA examiner filed an addendum in which 
he opined that it was less likely than not that the Veteran 
was discharged from service with a hearing impairment meeting 
VA's criteria for a hearing disability, and less likely than 
not that the Veteran acquired his symptoms of tinnitus due to 
acoustic trauma in service.  The examiner based his opinions 
on Dr. J.W.B.'s 1966 opinion which suggested onset of hearing 
loss was due to age and not noise exposure and a lack of 
medical evidence for symptoms of tinnitus.  The VA examiner 
did note, however, that the private medical records of Dr. 
C.C., or occupational health evidence from the 1970s, might 
be helpful in resolving these issues.  

During his November 2009 Board hearing, the Veteran testified 
that shortly after he entered service he developed an ear 
infection and was hospitalized, and then developed the same 
infection again and was hospitalized when it was thought he 
had diphtheria.  He said that he received more than 30 shots 
of penicillin for ear infections, strep throat and a high 
fever.  He recalled that ice was run up and down his back for 
three or four days to bring the fever down.  He also 
testified that he developed both hearing loss and tinnitus 
"just a little bit" before his discharge from service but 
did not complain in service because "(y)ou didn't complain 
in World War II.  You took it on down the road with you."  
He also testified that, due to exposure to noise and ear 
infections in service, he developed a problem with a decrease 
in hearing as well as ringing in his ears.  He said that the 
tinnitus might be due to his use of a machine gun in service.  
His wife also testified that she first met the Veteran 57 
years before (in 1952) and that he had a hearing problem back 
then.  

The Board's review of the medical and lay evidence of record 
indicates that the Veteran's current bilateral hearing loss 
disorder is due to service and, thus, service connection is 
warranted.  Initially, the Board notes that some of the 
Veteran's service treatment records are missing from the 
claims file or lost due to a fire.  The Board is mindful 
that, in a case such as this, where service treatment records 
are unavailable, there is a heightened obligation to explain 
our findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

While it is unfortunate that some of the Veteran's service 
treatment records are currently unavailable, this appeal must 
be decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
obligation set forth in Cuevas and O'Hare in mind.  In 
particular, as will be discussed below, the Board will assume 
that the Veteran's account of in-service events is as he has 
described.  

After a careful review of the evidence of record, the Board 
finds that the evidence shows that the Veteran was exposed to 
infections, fever, and noise during his period of active 
service.  Although there is no medical evidence of any 
hearing loss disability during service, changes in the law 
since 1995 permit VA greater leeway to find the Veteran 
competent to provide an account of his in-service 
experiences.  The Court has specifically indicated that a 
Veteran is competent to present lay evidence of a type of 
disorder capable of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay 
person is not competent to provide testimony regarding 
nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 
(2007) (holding that medical evidence is not always required 
to establish the elements of in-service incurrence and 
nexus).  In this case, the Board finds that the Veteran's 
version of the onset of his hearing loss in service is 
credible because it is consistent with existing service 
records showing treatment for infections, with his past 
statements and testimony, and with the half-dozen lay 
statements testifying to his hearing difficulties after 
discharge.  The Board finds that the record evidence is 
sufficient to establish inservice incurrence of hearing loss.  

Further, post-service medical evidence of record shows a 
current bilateral hearing loss disability, including the 
results of the August 1992 and July 2008 VA examinations.  
See also 38 C.F.R. § 3.385.  In addition, though the VA 
examiner in October 2008 concluded that the Veteran's hearing 
loss disability was not as likely as not due to service, two 
private medical opinions noted above, by Dr. C.R.K. in July 
2006 and Dr. P.R.N. in November 2006, do provide support for 
finding a nexus exists between a current hearing loss 
disability and military service.  As such, the Board can 
conclude that the evidence is, at the very least, in 
equipoise as to whether the Veteran's current hearing loss 
disability is related to his period of active service.  Where 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107.  Resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for service 
connection for bilateral hearing loss have been met in this 
case.  See 38 C.F.R. §§ 3.102, 3.303. 

After a careful review of the evidence of record, the Board 
also finds that service connection for tinnitus is warranted.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Competency of evidence, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006) (the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a Veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).

In this case, the Board finds that the Veteran's lay 
testimony during both his February 1993 RO hearing and his 
November 2009 Board hearing, in which he described the onset 
and chronicity of the ringing in his ears during and after 
service, to be both competent and credible in light of the 
subjective nature of tinnitus, the Veteran's exposure to 
noise in service, and his treatment in service for ear and 
throat infections.  Further, in light of the Veteran's 
competent and credible accounts of having tinnitus since 
service, the current medical diagnosis of tinnitus, and the 
fact that the Veteran was exposed to what Dr. P.R.N. 
characterized as "very significant noise exposure" while in 
service, the Board will resolve any doubt in the Veteran's 
favor.  Moreover, as discussed previously, service connection 
has been granted herein for bilateral hearing loss and, while 
the Board is aware that hearing loss and tinnitus are 
separate disabilities, medical treatises indicate that the 
cause of tinnitus can usually be determined by finding the 
cause of the associated hearing loss.  See, e.g., Harrison's 
Principles of Internal Medicine 178 (Anthony S. Fauci et al. 
eds., 14th ed. 1998).  Therefore, the Board finds that 
service connection for tinnitus is warranted in this case.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of both claims.  
The Board notes here the observation of the July 2008 VA 
examiner that medical records of Dr. C.C., who had treated 
the Veteran's hearing problems since 1982, have probably been 
archived and could be obtained and that more information 
about the Veteran's occupational history during the 1970s 
also would be helpful in resolving this appeal.  However, 
under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In 
this matter, the Board is of the opinion that this point has 
been attained for both claims on appeal.  Because a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown, 5 Vet. App. 413, 
421 (1993).  Thus, the appeal for service connection for both 
bilateral hearing loss and tinnitus is granted in this 
instance.  


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


